UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact name of registrant as specified in charter) 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jennifer R. Kloehn, Senior Vice President & Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2017 Date of reporting period: 07/01/2016 - 06/30/2017 Item 1. Proxy Voting Record Account Name: Nicholas Limited Edition, Inc. A. O. SMITH CORPORATION Ticker: AOS Security ID: 831865209 Meeting Date: APR 13, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gloster B. Current, Jr. For For Management Elect Director William P. Greubel For For Management Elect Director Idelle K. Wolf For For Management Elect Director Gene C. Wulf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management APTARGROUP, INC. Ticker: ATR Security ID: Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director George L. Fotiades For For Management 1 b Elect Director King W. Harris For For Management 1 c Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors BEACON ROOFING SUPPLY, INC. Ticker: BECN Security ID: Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: DEC 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert R. Buck For For Management Elect Director Paul M. Isabella For For Management Elect Director Carl T. Berquist For For Management Elect Director Richard W. Frost For For Management Elect Director Alan Gershenhorn For For Management Elect Director Philip W. Knisely For For Management Elect Director Robert M. McLaughlin For For Management Elect Director Neil S. Novich For For Management Elect Director Stuart A. Randle For For Management Elect Director Douglas L. Young For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management BIO-TECHNE CORPORATION Ticker: TECH Security ID: 09073M104 Meeting Date: OCT 27, 2016 Meeting Type: Annual Record Date: SEP 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2 a Elect Director Robert V. Baumgartner For For Management 2 b Elect Director Charles A. Dinarello For For Management 2 c Elect Director John L. Higgins For For Management 2 d Elect Director Karen A. Holbrook For For Management 2 e Elect Director Charles R. Kummeth For For Management 2 f Elect Director Roger C. Lucas For For Management 2 g Elect Director Roeland Nusse For For Management 2 h Elect Director Randolph C. Steer For For Management 2 i Elect Director Harold J. Wiens For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management BOTTOMLINE TECHNOLOGIES (DE), INC. Ticker: EPAY Security ID: Meeting Date: NOV 17, 2016 Meeting Type: Annual Record Date: SEP 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jennifer M. Gray For For Management Elect Director Benjamin E. Robinson, For For Management III 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management BROWN & BROWN, INC. Ticker: BRO Security ID: Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Hyatt Brown For For Management Elect Director Samuel P. Bell, III For For Management Elect Director Hugh M. Brown For For Management Elect Director J. Powell Brown For For Management Elect Director Bradley Currey, Jr. For For Management Elect Director Theodore J. Hoepner For For Management Elect Director James S. Hunt For For Management Elect Director Toni Jennings For For Management Elect Director Timothy R.M. Main For For Management Elect Director H. Palmer Proctor, Jr. For For Management Elect Director Wendell S. Reilly For For Management Elect Director Chilton D. Varner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: 119848109 Meeting Date: JUN 02, 2017 Meeting Type: Proxy Contest Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Yellow Proxy Card) None Elect Director Cynthia L. Davis For Did Not Vote Management Elect Director Andre J. Fernandez For Did Not Vote Management Elect Director Janice L. Fields For Did Not Vote Management Elect Director Harry A. Lawton For Did Not Vote Management Elect Director J. Oliver Maggard For Did Not Vote Management Elect Director Jerry R. Rose For Did Not Vote Management Elect Director Sam B. Rovit For Did Not Vote Management Elect Director Harmit J. Singh For Did Not Vote Management Elect Director Sally J. Smith For Did Not Vote Management 2 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 4 Approve Omnibus Stock Plan For Did Not Vote Management 5 Ratify KPMG LLP as Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Proxy Card) None Elect Director Scott O. Bergren For For Shareholder Elect Director Richard T. McGuire, III For For Shareholder Management Nominee Sam B. Rovit For For Shareholder Elect Director Emil Lee Sanders For Withhold Shareholder Management Nominee Andre J. Fernandez For For Shareholder Management Nominee Janice L. Fields For For Shareholder Management Nominee Harry A. Lawton For For Shareholder Management Nominee Harmit J. Singh For For Shareholder Management Nominee Sally J. Smith For For Shareholder 2 Amend Bylaws For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approve Omnibus Stock Plan For For Management BURLINGTON STORES, INC. Ticker: BURL Security ID: 122017106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ted English For For Management Elect Director Jordan Hitch For For Management Elect Director Mary Ann Tocio For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management CARDTRONICS PLC Ticker: CATM Security ID: G1991C105 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Jorge M. Diaz For For Management 1 b Elect Director G. Patrick Phillips For For Management 2 Ratify KPMG LLP (U.S.) as Auditors For For Management 3 Reappoint KPMG LLP (U.K.) as Statutory For For Management Auditors 4 Authorize Board to Fix Remuneration of For For Management Statutory Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Approve Directors' Remuneration Policy For For Management 8 Advisory Vote to Ratify Directors' For For Management Compensation Report 9 Accept Financial Statements and For For Management Statutory Reports 10 Approve Capitalisation of the Merger For For Management Reserve 11 Authorize Share Repurchase Program For For Management CARRIAGE SERVICES, INC. Ticker: CSV Security ID: 143905107 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald D. Patteson, Jr. For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Grant Thornton LLP as Auditors For For Management CAVIUM, INC. Ticker: CAVM Security ID: 14964U108 Meeting Date: JUN 20, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward H. Frank For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management COHEN & STEERS, INC. Ticker: CNS Security ID: 19247A100 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Martin Cohen For For Management 1 b Elect Director Robert H. Steers For For Management 1 c Elect Director Peter L. Rhein For For Management 1 d Elect Director Richard P. Simon For For Management 1 e Elect Director Edmond D. Villani For For Management 1 f Elect Director Frank T. Connor For For Management 1 g Elect Director Reena Aggarwal For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management CORE-MARK HOLDING COMPANY, INC. Ticker: CORE Security ID: Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Robert A. Allen For For Management 1 b Elect Director Stuart W. Booth For For Management 1 c Elect Director Gary F. Colter For For Management 1 d Elect Director Laura Flanagan For For Management 1 e Elect Director Robert G. Gross For For Management 1 f Elect Director Thomas B. Perkins For For Management 1 g Elect Director Harvey L. Tepner For For Management 1 h Elect Director Randolph I. Thornton For For Management 1 i Elect Director J. Michael Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors CYBERARK SOFTWARE LTD. Ticker: CYBR Security ID: M2682V108 Meeting Date: JUN 27, 2017 Meeting Type: Annual Record Date: MAY 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor Reelect Ron Gutler as director for a For For Management three-year term Reelect Kim Perdikou as director for a For For Management three-year term Reelect Gadi Tirosh as director for a For For Management two-year term 2 Ratify grant of options to purchase For Against Management shares, RSU, and performance share units, to Ehud (Udi) Mokady, Chairman and CEO, for 2017 3 Ratify amendment to the equity For For Management compensation arrangements provided to the Company's newly appointed non-executive directors, enabling reduction of equity awards 4 Ratify revisions to the Company's For For Management liability insurance coverage in favor of the Company's directors, CEO and other officers 5 Ratify articles amendment Re: increase For For Management maximum number of directors on the Company's board of directors, or Board, from eleven to nine 6 Reappoint Kost Forer Gabbay & Kasierer For For Management as Auditors and Authorize Board to Fix Their Remuneration A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager DORMAN PRODUCTS, INC. Ticker: DORM Security ID: Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven L. Berman For For Management Elect Director Mathias J. Barton For For Management Elect Director John J. Gavin For For Management Elect Director Paul R. Lederer For For Management Elect Director Richard T. Riley For For Management Elect Director G. Michael Stakias For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Eliminate Cumulative Voting For Against Management 6 Approve Increase in Size of Board at For For Management Maximum of 9 7 Approve Qualified Employee Stock For For Management Purchase Plan 8 Ratify KPMG LLP as Auditors For For Management DST SYSTEMS, INC. Ticker: DST Security ID: Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph C. Antonellis For For Management Elect Director Jerome H. Bailey For For Management Elect Director Lynn Dorsey Bleil For For Management Elect Director Gary D. Forsee For For Management Elect Director Stephen C. Hooley For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DULUTH HOLDINGS, INC. Ticker: DLTH Security ID: 26443V101 Meeting Date: JUL 14, 2016 Meeting Type: Annual Record Date: MAY 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen L. Schlecht For Against Management Elect Director Stephanie L. Pugliese For Against Management Elect Director E. David Coolidge, III For For Management Elect Director Francesca M. Edwardson For For Management Elect Director William E. Ferry For For Management Elect Director David C. Finch For For Management Elect Director Thomas G. Folliard For For Management Elect Director C. Roger Lewis For For Management Elect Director Brenda I. Morris For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management ELECTRONICS FOR IMAGING, INC. Ticker: EFII Security ID: Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Brown For For Management Elect Director Gill Cogan For For Management Elect Director Guy Gecht For For Management 1.4 Elect Director Thomas Georgens For For Management 1.5 Elect Director Richard A. Kashnow For For Management 1.6 Elect Director Dan Maydan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors ENTELLUS MEDICAL, INC. Ticker: ENTL Security ID: 29363 K105 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Baltzell For Withhold Management 1.2 Elect Director Shawn T McCormick For Withhold Management 2 Ratify Grant Thornton LLP as Auditors For For Management EURONET WORLDWIDE, INC. Ticker: EEFT Security ID: 298736109 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrzej Olechowski For For Management 1.2 Elect Director Eriberto R. Scocimara For For Management 1.3 Elect Director Mark R. Callegari For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EXLSERVICE HOLDINGS, INC. Ticker: EXLS Security ID: 302081104 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director David B. Kelso For For Management 1 b Elect Director Som Mittal For For Management 1 c Elect Director Clyde Ostler For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FIRST FINANCIAL BANCORP. Ticker: FFBC Security ID: 320209109 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Wickliffe Ach For For Management 1.2 Elect Director David S. Barker For For Management 1.3 Elect Director Cynthia O. Booth For For Management 1.4 Elect Director Claude E. Davis For For Management 1.5 Elect Director Corinne R. Finnerty For For Management 1.6 Elect Director Peter E. Geier For For Management 1.7 Elect Director Murph Knapke For For Management 1.8 Elect Director Susan L. Knust For For Management 1.9 Elect Director William J. Kramer For For Management 1.10 Elect Director Jeffrey D. Meyer For For Management 1.11 Elect Director John T. Neighbours For For Management 1.12 Elect Director Richard E. Olszewski For For Management 1.13 Elect Director Maribeth S. Rahe For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Crowe Horwath LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management GCP APPLIED TECHNOLOGIES INC. Ticker: GCP Security ID: 36164Y101 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janice K. Henry For Against Management 1.2 Elect Director Gregory E. Poling For For Management 1.3 Elect Director Danny R. Shepherd For Against Management 1.4 Elect Director Gerald G. Colella For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management GLACIER BANCORP, INC. Ticker: GBCI Security ID: 37637Q105 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Blodnick For For Management 1.2 Elect Director Randall M. Chesler For For Management 1.3 Elect Director Sherry L. Cladouhos For For Management 1.4 Elect Director James M. English For For Management 1.5 Elect Director Annie M. Goodwin For For Management 1.6 Elect Director Dallas I. Herron For For Management 1.7 Elect Director Craig A. Langel For For Management 1.8 Elect Director Douglas J. McBride For For Management 1.9 Elect Director John W. Murdoch For For Management 1.10 Elect Director Mark J. Semmens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify BKD, LLP as Auditors For For Management HEICO CORPORATION Ticker: HEI Security ID: 422806109 Meeting Date: MAR 17, 2017 Meeting Type: Annual Record Date: JAN 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas M. Culligan For For Management 1.2 Elect Director Adolfo Henriques For For Management 1.3 Elect Director Mark H. Hildebrandt For For Management 1.4 Elect Director Wolfgang Mayrhuber For For Management 1.5 Elect Director Eric A. Mendelson For For Management 1.6 Elect Director Laurans A. Mendelson For For Management 1.7 Elect Director Victor H. Mendelson For For Management 1.8 Elect Director Julie Neitzel For For Management 1.9 Elect Director Alan Schriesheim For For Management 1.10 Elect Director Frank J. Schwitter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors IBERIABANK CORPORATION Ticker: IBKC Security ID: 450828108 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harry V. Barton, Jr. For For Management 1.2 Elect Director E. Stewart Shea, III For For Management 1.3 Elect Director David H. Welch For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ICF INTERNATIONAL, INC. Ticker: ICFI Security ID: 44925C103 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sudhakar Kesavan For For Management 1.2 Elect Director Michael J. Van Handel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Grant Thornton LLP as Auditors For For Management ICON PLC Ticker: ICLR Security ID: G4705A100 Meeting Date: JUL 22, 2016 Meeting Type: Annual Record Date: MAY 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Hall For For Management 1.2 Elect Director John Climax For For Management 1.3 Elect Director Steve Cutler For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 6 Authorise Share Repurchase Program For For Management 7 Approve the Price Range for the For For Management Reissuance of Shares 8 Amend Articles of Association For For Management 9 Amend Memorandum of Association For For Management INC RESEARCH HOLDINGS, INC. Ticker: INCR Security ID: 45329R109 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect Director Richard N. Kender For For Management 1 B Elect Director Kenneth F. Meyers For For Management 1 C Elect Director Matthew E. Monaghan For For Management 1 D Elect Director David Y. Norton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors INTERFACE, INC. Ticker: TILE Security ID: 458665304 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Burke For For Management 1.2 Elect Director Andrew B. Cogan For For Management 1.3 Elect Director Carl I. Gable For For Management 1.4 Elect Director Jay D. Gould For For Management 1.5 Elect Director Daniel T. Hendrix For For Management 1.6 Elect Director Christopher G. Kennedy For For Management 1.7 Elect Director K. David Kohler For For Management 1.8 Elect Director Erin A. Matts For For Management 1.9 Elect Director James B. Miller, Jr. For For Management 1.10 Elect Director Sheryl D. Palmer For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify BDO USA, LLP as Auditors For For Management JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: NOV 10, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew C. Flanigan For For Management 1.2 Elect Director John F. Prim For For Management 1.3 Elect Director Thomas H. Wilson, Jr. For For Management 1.4 Elect Director Jacque R. Fiegel For For Management 1.5 Elect Director Thomas A. Wimsett For For Management 1.6 Elect Director Laura G. Kelly For For Management 1.7 Elect Director Shruti S. Miyashiro For For Management 1.8 Elect Director Wesley A. Brown For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify PricewaterhouseCoopers, LLP as For For Management Auditors K2M GROUP HOLDINGS, INC. Ticker: KTWO Security ID: 48273 J107 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. Pelak For Withhold Management 1.2 Elect Director Carlos A. Ferrer For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management KAR AUCTION SERVICES, INC. Ticker: KAR Security ID: 48238T109 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Todd F. Bourell For For Management 1 b Elect Director Donna R. Ecton For For Management 1 c Elect Director James P. Hallett For For Management 1 d Elect Director Mark E. Hill For For Management 1 e Elect Director J. Mark Howell For For Management 1 f Elect Director Lynn Jolliffe For For Management 1 g Elect Director Michael T. Kestner For For Management 1 h Elect Director John P. Larson For For Management 1 i Elect Director Stephen E. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management KNIGHT TRANSPORTATION, INC. Ticker: KNX Security ID: 499064103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Kraemer For For Management 1.2 Elect Director Richard J. Lehmann For For Management 1.3 Elect Director Roberta 'Sissie' For For Management Roberts Shank 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Grant Thornton LLP as Auditors For For Management LA-Z-BOY INCORPORATED Ticker: LZB Security ID: 505336107 Meeting Date: AUG 24, 2016 Meeting Type: Annual Record Date: JUN 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kurt L. Darrow For For Management 1.2 Elect Director Sarah M. Gallagher For For Management 1.3 Elect Director Edwin J. Holman For For Management 1.4 Elect Director Janet E. Kerr For For Management 1.5 Elect Director Michael T. Lawton For For Management 1.6 Elect Director H. George Levy For For Management 1.7 Elect Director W. Alan McCollough For For Management 1.8 Elect Director Lauren B. Peters For For Management 1.9 Elect Director Nido R. Qubein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors LIVANOVA PLC Ticker: LIVN Security ID: G5509L101 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Reappoint PricewaterhouseCoopers LLP For For Management as UK Statutory Auditor 4 Ratify PricewaterhouseCoopers S.p.A. For For Management as Auditors 5 Authorise the Audit & Compliance For For Management Committee to Fix Remuneration of Auditors 6 Authorize Share Repurchase Program For For Management 7 Adopt New Articles of Association For For Management MARTEN TRANSPORT, LTD. Ticker: MRTN Security ID: 573075108 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randolph L. Marten For For Management 1.2 Elect Director Larry B. Hagness For For Management 1.3 Elect Director Thomas J. Winkel For For Management 1.4 Elect Director Jerry M. Bauer For For Management 1.5 Elect Director Robert L. Demorest For For Management 1.6 Elect Director G. Larry Owens For For Management 1.7 Elect Director Ronald R. Booth For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Grant Thornton LLP as Auditors For For Management 5 Other Business For Against Management MERCADOLIBRE, INC. Ticker: MELI Security ID: 58733R102 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan Segal For For Management 1.2 Elect Director Mario Eduardo Vazquez For For Management 1.3 Elect Director Alejandro Nicolas Aguzin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Co. S.A. as Auditors For For Management MORNINGSTAR, INC. Ticker: MORN Security ID: 617700109 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Joe Mansueto For For Management 1 b Elect Director Kunal Kapoor For For Management 1 c Elect Director Robin Diamonte For For Management 1 d Elect Director Cheryl Francis For For Management 1 e Elect Director Steve Kaplan For For Management 1 f Elect Director Gail Landis For For Management 1 g Elect Director Bill Lyons For For Management 1 h Elect Director Jack Noonan For For Management 1 i Elect Director Caroline Tsay For For Management 1 j Elect Director Hugh Zentmyer For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify KPMG LLP as Auditors For For Management MURPHY USA INC. Ticker: MUSA Security ID: 626755102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claiborne P. Deming For For Management 1.2 Elect Director Thomas M. Gattle, Jr. For For Management 1.3 Elect Director Jack T. Taylor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management NUVASIVE, INC. Ticker: NUVA Security ID: 670704105 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Gregory T. Lucier For For Management 1 b Elect Director Leslie V. Norwalk For For Management 1 c Elect Director Michael D. O'Halleran For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sara J. White For For Management 1.2 Elect Director Joanne B. Bauer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors PAYLOCITY HOLDING CORPORATION Ticker: PCTY Security ID: 70438V106 Meeting Date: DEC 09, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Beauchamp For For Management 1.2 Elect Director Andres D. Reiner For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years POLYONE CORPORATION Ticker: POL Security ID: 73179P106 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Fearon For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director William R. Jellison For For Management 1.4 Elect Director Sandra Beach Lin For For Management 1.5 Elect Director Richard A. Lorraine For For Management 1.6 Elect Director Kim Ann Mink For For Management 1.7 Elect Director Robert M. Patterson For For Management 1.8 Elect Director William H. Powell For For Management 1.9 Elect Director Kerry J. Preete For For Management 1.10 Elect Director William A. Wulfsohn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management POTBELLY CORPORATION Ticker: PBPB Security ID: 73754 Y100 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Bassi For For Management 1.2 Elect Director Marla Gottschalk For For Management 1.3 Elect Director Aylwin Lewis For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors PRESS GANEY HOLDINGS, INC. Ticker: PGND Security ID: 74113 L102 Meeting Date: OCT 19, 2016 Meeting Type: Special Record Date: SEP 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management PRESTIGE BRANDS HOLDINGS, INC. Ticker: PBH Security ID: 74112D101 Meeting Date: AUG 02, 2016 Meeting Type: Annual Record Date: JUN 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Lombardi For For Management 1.2 Elect Director John E. Byom For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Sheila A. Hopkins For For Management 1.5 Elect Director James M. Jenness For For Management 1.6 Elect Director Carl J. Johnson For For Management 1.7 Elect Director Natale S. Ricciardi For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRICESMART, INC. Ticker: PSMT Security ID: 741511109 Meeting Date: FEB 01, 2017 Meeting Type: Annual Record Date: DEC 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherry S. Bahrambeygui For Withhold Management 1.2 Elect Director Gonzalo Barrutieta For Withhold Management 1.3 Elect Director Gordon H. Hanson For For Management Elect Director Leon C. Janks For Withhold Management Elect Director Jose Luis Laparte For For Management Elect Director Mitchell G. Lynn For For Management Elect Director Gary Malino For For Management Elect Director Pierre Mignault For Withhold Management Elect Director Robert E. Price For For Management Elect Director Edgar Zurcher For Withhold Management Q2 HOLDINGS, INC. Ticker: QTWO Security ID: 74736L109 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. Lynn Atchison For For Management Elect Director Charles T. Doyle For Withhold Management Elect Director Carl James Schaper For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management REGAL BELOIT CORPORATION Ticker: RBC Security ID: Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Christopher L. Doerr For For Management 1 b Elect Director Thomas J. Fischer For For Management 1 c Elect Director Mark J. Gliebe For For Management 1 d Elect Director Rakesh Sachdev For For Management 1 e Elect Director Curtis W. Stoelting For For Management 1 f Elect Director Jane L. Warner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors RITCHIE BROS. AUCTIONEERS INCORPORATED Ticker: RBA Security ID: Meeting Date: MAY 01, 2017 Meeting Type: Annual/Special Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Beverley Anne Briscoe For For Management Elect Director Robert George Elton For For Management Elect Director Erik Olsson For For Management Elect Director Eric Patel For For Management Elect Director Edward Baltazar Pitoniak For For Management Elect Director Sarah Elizabeth Raiss For For Management Elect Director Ravichandra K. Saligram For For Management Elect Director Christopher Zimmerman For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Restricted Stock Plan For For Management RPM INTERNATIONAL INC. Ticker: RPM Security ID: Meeting Date: OCT 06, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A. Daberko For For Management Elect Director Thomas S. Gross For For Management Elect Director Craig S. Morford For For Management Elect Director Frank C. Sullivan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SENSIENT TECHNOLOGIES CORPORATION Ticker: SXT Security ID: 81725T100 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Hank Brown For For Management Elect Director Joseph Carleone For For Management Elect Director Edward H. Cichurski For For Management Elect Director Fergus M. Clydesdale For For Management Elect Director Mario Ferruzzi For For Management Elect Director Donald W. Landry For For Management Elect Director Paul Manning For For Management Elect Director Deborah For For Management McKeithan-Gebhardt Elect Director Scott C. Morrison For For Management Elect Director Elaine R. Wedral For For Management Elect Director Essie Whitelaw For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management SP PLUS CORPORATION Ticker: SP Security ID: 78469C103 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G Marc Baumann For For Management Elect Director Karen M. Garrison For For Management Elect Director Gregory A. Reid For For Management Elect Director Robert S. Roath For For Management Elect Director Wyman T. Roberts For For Management Elect Director Douglas R. Waggoner For For Management Elect Director Jonathan P. Ward For For Management Elect Director Gordon H. Woodward For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management STERIS PLC Ticker: STE Security ID: G84720104 Meeting Date: AUG 02, 2016 Meeting Type: Annual Record Date: MAY 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Richard C. Breeden For For Management 1 b Elect Director Cynthia L. Feldmann For For Management 1 c Elect Director Jacqueline B. Kosecoff For For Management 1 d Elect Director David B. Lewis For For Management 1 e Elect Director Sir Duncan K. Nichol For For Management 1 f Elect Director Walter M Rosebrough, Jr. For For Management 1 g Elect Director Mohsen M. Sohi For For Management 1 h Elect Director Richard M. Steeves For For Management 1 i Elect Director John P. Wareham For For Management 1 j Elect Director Loyal W. Wilson For For Management 1 k Elect Director Michael B. Wood For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Appoint Ernst & Young LLP as U.K. For For Management Statutory Auditors 4 Authorize Board to Fix Remuneration of For For Management Ernst & Young as External Auditor 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve the Directors' Remuneration For For Management Policy 8 Approve Executive Incentive Bonus Plan For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Authorize Share Repurchase Program For For Management 11 Authorize to Make an Off-Market For For Management Purchase 12 Amend Articles of Association Relating For For Management to Business Combinations 13 Ratify and Confirm Payment of March For For Management 29, 2016 Interim Dividend STERLING BANCORP Ticker: STL Security ID: 85917A100 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P. Cahill For For Management Elect Director James F. Deutsch For For Management Elect Director Navy E. Djonovic For For Management Elect Director Fernando Ferrer For For Management Elect Director Thomas Graham Kahn For For Management Elect Director Jack L. Kopnisky For For Management Elect Director James J. Landy For For Management Elect Director Robert W. Lazar For For Management Elect Director Richard O'Toole For For Management Elect Director Burt Steinberg For For Management Elect Director William E. Whiston For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Crowe Horwath LLP as Auditors For For Management STERLING BANCORP Ticker: STL Security ID: 85917A100 Meeting Date: JUN 13, 2017 Meeting Type: Special Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For For Management TELEFLEX INCORPORATED Ticker: TFX Security ID: Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director George Babich, Jr. For For Management 1 b Elect Director Gretchen R. Haggerty For For Management 1 c Elect Director Benson F. Smith For For Management 1 d Elect Director Richard A. Packer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE DESCARTES SYSTEMS GROUP INC. Ticker: DSG Security ID: Meeting Date: JUN 01, 2017 Meeting Type: Annual/Special Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David I. Beatson For For Management Elect Director Deborah Close For For Management Elect Director Eric A. Demirian For For Management Elect Director Chris Hewat For For Management Elect Director Jane O'Hagan For For Management Elect Director Edward J. Ryan For For Management Elect Director John J. Walker For For Management Elect Director Dennis Maple For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Shareholder Rights Plan For For Management 4 Amend Performance and Restricted Share For For Management Unit Plan 5 Advisory Vote on Executive For For Management Compensation Approach THE MIDDLEBY CORPORATION Ticker: MIDD Security ID: Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Selim A. Bassoul For For Management Elect Director Sarah Palisi Chapin For For Management Elect Director Robert B. Lamb For For Management Elect Director Cathy L. McCarthy For For Management Elect Director John R. Miller, III For For Management Elect Director Gordon O'Brien For For Management Elect Director Nassem Ziyad For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Report on Sustainability, Including Against For Shareholder GHG Goals THE WENDY'S COMPANY Ticker: WEN Security ID: 95058W100 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Nelson Peltz For For Management 1 b Elect Director Peter W. May For For Management 1 c Elect Director Emil J. Brolick For For Management 1 d Elect Director Kenneth W. Gilbert For For Management 1 e Elect Director Dennis M. Kass For For Management 1 f Elect Director Joseph A. Levato For For Management 1 g Elect Director Michelle 'Mich' J. For For Management Mathews-Spradlin 1 h Elect Director Matthew H. Peltz For For Management 1 i Elect Director Todd A. Penegor For For Management 1 j Elect Director Peter H. Rothschild For For Management 1 k Elect Director Arthur B. Winkleblack For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder THOR INDUSTRIES, INC. Ticker: THO Security ID: Meeting Date: DEC 09, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter B. Orthwein For For Management Elect Director Robert W. Martin For For Management Elect Director James L. Ziemer For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: Meeting Date: DEC 15, 2016 Meeting Type: Annual Record Date: OCT 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Eric F. Artz For For Management 1 b Elect Director Ann Torre Bates For For Management 1 c Elect Director Denise M. Clark For For Management 1 d Elect Director Daphne J. Dufresne For For Management 1 e Elect Director Michael S. Funk For For Management 1 f Elect Director James P. Heffernan For For Management 1 g Elect Director Peter A. Roy For For Management 1 h Elect Director Steven L. Spinner For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder US ECOLOGY, INC. Ticker: ECOL Security ID: J102 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joe F. Colvin For For Management Elect Director Katina Dorton For For Management Elect Director Jeffrey R. Feeler For For Management Elect Director Daniel Fox For For Management Elect Director Stephen A. Romano For For Management Elect Director John T. Sahlberg For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VCA INC. Ticker: WOOF Security ID: Meeting Date: MAR 28, 2017 Meeting Type: Special Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management VEEVA SYSTEMS INC. Ticker: VEEV Security ID: Meeting Date: JUN 21, 2017 Meeting Type: Annual Record Date: MAY 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul E. Chamberlain For For Management Elect Director Paul Sekhri For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify KPMG LLP as Auditors For For Management VOCERA COMMUNICATIONS, INC. Ticker: VCRA Security ID: F107 Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael Burkland For For Management Elect Director John B. Grotting For For Management Elect Director Howard E. Janzen For For Management Elect Director Alexa King For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors VWR CORPORATION Ticker: VWR Security ID: 91843L103 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Nicholas W. Alexos For For Management 1 b Elect Director Robert L. Barchi For For Management 1 c Elect Director Edward A. Blechschmidt For For Management 1 d Elect Director Manuel Brocke-Benz For For Management 1 e Elect Director Robert P. DeCresce For For Management 1 f Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1 g Elect Director Pamela Forbes Lieberman For For Management 1 h Elect Director Timothy P. Sullivan For For Management 1 i Elect Director Robert J. Zollars For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WERNER ENTERPRISES, INC. Ticker: WERN Security ID: Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory L. Werner For For Management Elect Director Gerald H. Timmerman For Withhold Management Elect Director Diane K. Duren For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management WNS (HOLDINGS) LIMITED Ticker: WNS Security ID: 92932M101 Meeting Date: SEP 27, 2016 Meeting Type: Annual Record Date: AUG 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Adoption of Annual Audited Accounts For For Management for the Financial Year Ending March 31, 2016 2 Ratify Grant Thornton India LLP as For For Management Auditors 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Reelect Gareth Williams as a Director For For Management 5 Reelect Adrian T. Dillon as a Director For For Management 6 Approve Omnibus Stock Plan For Against Management 7 Approve Remuneration of Directors For For Management WRIGHT MEDICAL GROUP N.V. Ticker: WMGI Security ID: N96617118 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: MAY 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Robert J. Palmisano as Director For For Management 1 b Elect David D. Stevens as Director For For Management 1 c Elect Gary D. Blackford as Director For For Management 1 d Elect John L. Miclot as Director For For Management 1 e Elect Kevin C. O'Boyle as Director For For Management 1 f Elect Amy S. Paul as Director For For Management 1 g Elect Richard F. Wallman as Director For For Management 1 h Elect Elizabeth H. Weatherman as For For Management Director 2 Ratify KPMG LLP as Auditors For For Management 3 Ratify KPMG N.V. as Auditors For For Management 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Discharge of Management Board For For Management 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Omnibus Stock Plan For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management XPO LOGISTICS, INC. Ticker: XPO Security ID: Meeting Date: DEC 20, 2016 Meeting Type: Special Record Date: NOV 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For For Management 2 Adjourn Meeting For For Management XPO LOGISTICS, INC. Ticker: XPO Security ID: Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bradley S. Jacobs For For Management Elect Director Gena L. Ashe For For Management Elect Director Louis DeJoy For For Management Elect Director Michael G. Jesselson For For Management Elect Director Adrian P. Kingshott For For Management Elect Director Jason D. Papastavrou For For Management Elect Director Oren G. Shaffer For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Annual Sustainability Against For Shareholder ZEBRA TECHNOLOGIES CORPORATION Ticker: ZBRA Security ID: Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anders Gustafsson For For Management Elect Director Andrew K. Ludwick For For Management Elect Director Janice M. Roberts For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/30/2017
